Exhibit 10.1

$40,000,000 INCREMENTAL REVOLVING FACILITY COMMITMENTS

 

 

INCREMENTAL ASSUMPTION AGREEMENT

Dated as of December 13, 2010

among

AFFINION GROUP HOLDINGS, INC.

AFFINION GROUP, INC.

and

CERTAIN SUBSIDIARIES OF AFFINION GROUP, INC.

as Loan Parties

and

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

 

 

DEUTSCHE BANK SECURITIES INC.

as Syndications Agent

 

 

BANC OF AMERICA SECURITIES LLC

and

DEUTSCHE BANK SECURITIES INC.

as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

INCREMENTAL ASSUMPTION AGREEMENT

THIS INCREMENTAL ASSUMPTION AGREEMENT (this “Agreement”), dated as of
December 13, 2010, is made by and among AFFINION GROUP, INC., a Delaware
corporation (the “Borrower”), AFFINION GROUP HOLDINGS, INC., a Delaware
corporation (“Holdings”), each Subsidiary of the Borrower listed on the
signature pages hereto (together with Holdings and the Borrower, the “Loan
Parties”), BANK OF AMERICA, N.A. and DEUTSCHE BANK AG NEW YORK BRANCH, each as
an Incremental Revolving Facility Lender (as defined in the Credit Agreement
referred to below) (in such capacity, the “Incremental Revolving Facility
Lenders”), and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders under, and as defined in. the Credit
Agreement.

PRELIMINARY STATEMENTS:

(1) The Loan Parties, the Administrative Agent and the other agents party
thereto, and lenders from time to time party thereto are parties to an Amended
and Restated Credit Agreement, dated as of April 9, 2010 (as amended from time
to time, the “Credit Agreement”). Capitalized terms not otherwise defined in
this Agreement have the same meanings as specified in the Credit Agreement;

(2) The Company has requested that the Incremental Revolving Facility Lenders
collectively provide Incremental Revolving Facility Commitments in an aggregate
amount equal to $40,000,000 (the “Aggregate Commitment Increase”), and each
Incremental Revolving Facility Lender is prepared to provide a portion of such
Aggregate Commitment Increase, in the respective amounts set forth in Section 1
below, in each case subject to the other terms and conditions set forth herein;
and

(3) The Loan Parties, the Incremental Revolving Facility Lenders and the
Administrative Agent are entering into this Agreement in order to evidence such
Incremental Revolving Facility Commitments, which are to be made in the form of
additional Revolving Facility Commitments, in accordance with Section 2.20 of
the Credit Agreement.

SECTION 1. Commitment Increase.

(a) Pursuant to Section 2.20 of the Credit Agreement, and subject to the
satisfaction of the conditions set forth in Section 3 hereof, on and as of the
Primary Effective Date (as hereinafter defined):

(i) Bank of America, N.A., as a Revolving Facility Lender under the Credit
Agreement before giving effect to this Agreement, agrees that the amount of its
Revolving Facility Commitment shall automatically increase by $10,000,000; and

(ii) Deutsche Bank AG New York Branch, as a Revolving Facility Lender under the
Credit Agreement before giving effect to this Agreement, agrees that the amount
of its Revolving Facility Commitment shall automatically increase by
$25,000,000.



--------------------------------------------------------------------------------

(b) Pursuant to Section 2.20 of the Credit Agreement, and subject to the
satisfaction of the conditions set forth in Section 4 hereof, on and as of the
Secondary Effective Date (as hereinafter defined), Bank of America, N.A., as a
Revolving Facility Lender under the Credit Agreement before giving effect to
this Agreement, agrees that the amount of its Revolving Facility Commitment
shall automatically increase by an additional $5,000,000.

SECTION 2. Amendments to the Credit Agreement. Pursuant to Section 2.20 of the
Credit Agreement, and subject to the satisfaction of the respective conditions
precedent set forth in Section 3 and Section 4 hereof:

(a) effective on and as of the Primary Effective Date, the Credit Agreement is
hereby amended as follows:

(i) The aggregate amount of the Revolving Facility Commitments shall be
increased to $160,000,000;

(ii) The Revolving Facility Commitment of Bank of America, N.A. shall be
increased by $10,000,000; and

(iii) The Revolving Facility Commitment of Deutsche Bank AG New York Branch.
shall be increased by $25,000,000; and

(b) effective on and as of the Secondary Effective Date, the Credit Agreement is
hereby amended as follows:

(i) The aggregate amount of the Revolving Facility Commitments shall be
increased to $165,000,000; and

(ii) The Revolving Facility Commitment of Bank of America, N.A. shall be
increased by $5,000,000.

SECTION 3. Conditions to Effectiveness on Primary Effective Date. This
Agreement, and the obligations of the Incremental Revolving Facility Lenders to
make the Incremental Revolving Facility Commitments specified in Section 1(a)
hereof, shall become effective on and as of the Business Day (the “Primary
Effective Date”) occurring on or before December 31, 2010 on which the following
conditions shall have been satisfied:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party, or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Issuing Banks and the Lenders, a favorable written opinion of Akin Gump Strauss
Hauer and Feld, LLP, special counsel for Holdings, the Borrower and the other
Loan Parties, (A) dated the Primary Effective Date, (B) addressed to the
Administrative Agent, the

 

2



--------------------------------------------------------------------------------

Collateral Agent, the Issuing Banks and the Lenders, and (C) in form and
substance reasonably satisfactory to the Administrative Agent, and covering such
matters as the Administrative Agent shall reasonably request relating to, as
applicable, this Agreement and the other documents delivered in connection
herewith on behalf of the Loan Parties, and each of Holdings, the Borrower and
the other Loan Parties hereby instructs its counsel to deliver such opinions.

(c) All legal matters incident to this Agreement, the extensions of credit
hereunder and the other documents delivered in connection herewith or therewith
shall be reasonably satisfactory to the Administrative Agent and to each
Incremental Revolving Facility Lender on the Primary Effective Date.

(d) The Administrative Agent shall have received each of the items referred to
below:

(i) a copy of the Borrower’s certificate of incorporation, including all
amendments thereto, certified as of a recent date by the Secretary of State of
the jurisdiction of its incorporation, and accompanied by a certificate as to
the good standing of the Borrower as of a recent date from such Secretary of
State;

(ii) a certificate of the Secretary or Assistant Secretary of the Borrower,
dated the Primary Effective Date and certifying:

(A) that attached thereto is (1) a true and complete copy of the by-laws of the
Borrower and (2) a true and complete copy of the Charter of the Executive
Committee of the Board of Directors of the Borrower, in each case, as in effect
on the Primary Effective Date and at all times since the date of the unanimous
written consent described in clause (B) below;

(B) that attached thereto is a true and complete copy of the duly executed
Unanimous Written Consent of the Executive Committee of the Board of Directors
of the Borrower, authorizing the execution, delivery and performance of this
Agreement and any other documents delivered in connection herewith on behalf of
the Borrower, and the extensions of credit under the Credit Agreement, as
amended hereby, and that such unanimous written consent has not been modified,
rescinded or amended, and that it is in full force and effect on the Primary
Effective Date;

(C) that the certificate of incorporation and the by-laws of the Borrower have
not been amended since the date of the last amendment thereto disclosed pursuant
to clause (i) above;

(D) as to the incumbency and specimen signature of each officer or other duly
authorized person executing this Agreement or any other document delivered in
connection herewith on behalf of the Borrower; and

 

3



--------------------------------------------------------------------------------

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of the Borrower or any other Loan Party or, to the knowledge of such
person, threatening the existence of the Borrower or any other Loan Party;

(iii) a certification of another officer or other duly authorized person as to
the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to Section 3(c)(ii) hereof;

(iv) a certificate of a Responsible Officer of the Borrower as to the
satisfaction of the conditions set forth in Sections 2.20(a), 2.20(c)(iii),
2.20(c)(v), 4.01(b) and 4.01(c) of the Credit Agreement; provided, that such
certificate shall include reasonably detailed calculations demonstrating the
Loan Parties’ compliance with, and satisfaction of, the conditions set forth in
Sections 2.20(c)(iii) and 2.20(c)(v) of the Credit Agreement;

(v) a copy of the written notice from the Borrower requesting the Incremental
Revolving Facility Commitments constituting the Aggregate Commitment Increase,
executed and delivered by the Borrower pursuant to Section 2.20(a) of the Credit
Agreement;

(vi) a solvency certificate executed by the Chief Financial Officer of the
Borrower in substantially the form of the solvency certificate previously
delivered by the Borrower on the Restatement Effective Date; and

(vii) such other documents as the Administrative Agent may reasonably request in
connection with the Aggregate Commitment Increase (including, without
limitation, tax identification numbers and addresses).

(e) The Administrative Agent and the Incremental Revolving Facility Lenders
shall have received:

(i) A non-refundable up-front fee paid to each Incremental Revolving Facility
Lender for its own account, in an amount equal to 1.00% of the increase in such
Incremental Revolving Facility Lender’s Revolving Facility Commitments as of the
Primary Effective Date, as set forth in Section 1(a) hereof; and

(ii) all other fees due and payable thereto on or prior to the Primary Effective
Date and, to the extent invoiced, all other amounts due and payable pursuant to
the Loan Documents on or prior to the Primary Effective Date, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of Shearman &
Sterling LLP) required to be reimbursed or paid by the Loan Parties hereunder or
under any Loan Document.

(f) The conditions set forth in (i) Sections 4.01(b) and 4.01(c) of the Credit

 

4



--------------------------------------------------------------------------------

Agreement shall be satisfied as of the Primary Effective Date as though the
Primary Effective Date is the date of a Credit Event; and (ii) Sections 2.20(a),
2.20(c)(iii) and 2.20(c)(v) of the Credit Agreement shall be satisfied as of the
Primary Effective Date.

SECTION 4. Conditions to Secondary Effective Date. The obligation of Bank of
America, N.A., as an Incremental Revolving Facility Lender, to make the
Incremental Revolving Facility Commitments specified in Section 1(b) hereof
shall become effective on and as of the Business Day (the “Secondary Effective
Date”) occurring on or before January 31, 2011 on which the following conditions
shall have been satisfied:

(a) All legal matters incident to this Agreement, the extensions of credit
hereunder and the other documents delivered in connection herewith or therewith
shall be reasonably satisfactory to the Administrative Agent on the Secondary
Effective Date.

(b) Each of the certificates, by-laws, unanimous written consents, charters,
signatures specimens and other items delivered to the Administrative Agent
pursuant to Sections 3(d)(i), 3(d)(ii) and 3(d)(iii) above shall continue to be
valid, binding and effective, and shall not have been withdrawn, rescinded,
superseded, rejected, amended or otherwise modified in any manner, other than
with the prior written consent of the Administrative Agent.

(c) The Administrative Agent shall have received:

(i) a certificate of a Responsible Officer of the Borrower as to the
satisfaction of the conditions set forth in Sections 2.20(a), 2.20(c)(iii),
2.20(c)(v), 4.01(b) and 4.01(c) of the Credit Agreement and Section 4(b) of this
Agreement; provided, that such certificate shall include reasonably detailed
calculations demonstrating the Loan Parties’ compliance with, and satisfaction
of, the conditions set forth in Sections 2.20(c)(iii) and 2.20(c)(v) of the
Credit Agreement;

(ii) a copy of the written notice from the Borrower requesting the Incremental
Revolving Facility Commitments specified in Section 1(b) hereof, executed and
delivered by the Borrower pursuant to Section 2.20(a) of the Credit Agreement;

(iii) a solvency certificate executed by the Chief Financial Officer of the
Borrower in substantially the form of the solvency certificate previously
delivered by the Borrower on the Restatement Effective Date; and

(iv) such other documents as the Administrative Agent may reasonably request in
connection with the applicable Commitment Increase (including, without
limitation, tax identification numbers and addresses).

(d) The Administrative Agent and the Incremental Revolving Facility Lenders
shall have received:

 

5



--------------------------------------------------------------------------------

(i) A non-refundable up-front fee paid to each Incremental Revolving Facility
Lender for its own account, in an amount equal to 1.00% of the increase in such
Incremental Revolving Facility Lender’s Revolving Facility Commitments as of the
Secondary Effective Date, as set forth in Section 1(b) hereof; and

(ii) All other fees due and payable thereto on or prior to the Secondary
Effective Date and, to the extent invoiced, all other amounts due and payable
pursuant to the Loan Documents on or prior to the Secondary Effective Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Shearman & Sterling LLP) required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document.

(e) The conditions set forth in (i) Sections 4.01(b) and 4.01(c) of the Credit
Agreement shall be satisfied as of the Secondary Effective Date as though the
Secondary Effective Date is the date of a Credit Event; and (ii) Sections
2.20(a), 2.20(c)(iii) and 2.20(c)(v) of the Credit Agreement shall be satisfied
as of the Secondary Effective Date.

SECTION 5. Reallocation of Revolving Loans. In accordance with Section 2.20(d)
of the Credit Agreement, (a) on each of the Primary Effective Date and the
Secondary Effective Date, each Incremental Revolving Facility Lender that is
increasing its Revolving Credit Commitments on such date pursuant to this
Agreement shall make available to the Administrative Agent on such date, as
Revolving Loans, such amounts for application by way of prepayment of Revolving
Loans of the Revolving Facility Lenders outstanding immediately prior to the
Primary Effective Date or the Secondary Effective Date, as applicable, so that
after giving effect to the Commitment Increase made on such date, all of the
Revolving Loans will be held by the Revolving Facility Lenders on a pro rata
basis in accordance with their respective Pro Rata Shares (after giving effect
to the applicable Incremental Revolving Facility Revolving Commitments of each
such Incremental Revolving Facility Lender), (b) each Revolving Facility Lender
shall be deemed to have acquired from each Issuing Bank a participation in each
Letter of Credit equal to such Revolving Facility Lender’s Pro Rata Share (after
giving effect to the Commitment Increase) of the aggregate amount available to
be drawn under such Letter of Credit, and (c) the Borrower shall pay to the
applicable Revolving Facility Lenders any amounts payable in respect of any such
prepayment in accordance with Section 2.16 (with any prepayment of any Revolving
Loans of any Lender pursuant to clause (a) above being deemed a prepayment for
purposes of Section 2.16 of the Credit Agreement). The amounts made available by
the Incremental Revolving Facility Lenders pursuant to clause (a) above shall be
deemed to be Revolving Loans for all purposes of the Loan Documents.

SECTION 6. Reference to and Effect on the Credit Agreement; Confirmation of
Guarantors.

(a) On and after the effectiveness of this Agreement, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by, and after giving effect to, this Agreement.

 

6



--------------------------------------------------------------------------------

(b) Each Loan Document, after giving effect to this Agreement, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed, except that, on and after the effectiveness of this Agreement,
each reference in each of the Loan Documents (including the Guarantee and
Collateral Agreement and the other Security Documents) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement, as
amended by, and after giving effect to, this Agreement. Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, as amended by, and after giving
effect to, this Agreement, in each case subject to the terms thereof.

(c) Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Collateral Agreement) and confirms that such liens
and security interests continue to secure the Obligations under the Loan
Documents, including, without limitation, all Obligations resulting from or
incurred pursuant to the Aggregate Commitment Increase, in each case subject to
the terms thereof and (iii) in the case of each Guarantor, ratifies and
reaffirms its guaranty of the Obligations pursuant to Article II of the
Guarantee and Collateral Agreement.

(d) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or any Agent under any of the Loan Documents, or constitute
a waiver of any provision of any of the Loan Documents.

SECTION 7. Costs, Expenses. The Borrower agrees to pay on demand all reasonable
out of pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Agreement and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 9.05 of the Credit Agreement.

SECTION 8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
(or other electronic transmission) shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL

 

7



--------------------------------------------------------------------------------

PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.

SECTION 10. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Assumption
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

 

AFFINION GROUP, INC.

By:  

/s/ Nathaniel J. Lipman

  Name: Nathaniel J. Lipman   Title: Chief Executive Officer

AFFINION GROUP HOLDINGS, INC.

By:  

/s/ Nathaniel J. Lipman

  Name: Nathaniel J. Lipman   Title: Chief Executive Officer

 

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

 

AFFINION BENEFITS GROUP, LLC

AFFINION DATA SERVICES, INC.

AFFINION GROUP, LLC

AFFINION LOYALTY ACQUISITION, LLC

AFFINION LOYALTY GROUP, INC.

AFFINION PUBLISHING, LLC

CARDWELL AGENCY INC.

CCAA, CORPORATION

CONNEXIONS LOYALTY TRAVEL SOLUTIONS LLC

GLOBAL PRIVACY SOLUTIONS, LLC

INTERNATIONAL TRAVEL FULFILLMENT LLC

LONG TERM PREFERRED CARE, INC.

LOYALTY TRAVEL AGENCY LLC

TRAVELERS ADVANTAGE SERVICES, INC.

TRILEGIANT AUTO SERVICES, INC.

TRILEGIANT CORPORATION

TRILEGIANT INSURANCE SERVICES, INC.

TRILEGIANT RETAIL SERVICES, INC.

WATCHGUARD REGISTRATION SERVICES, INC.

By:  

/s/ Nathaniel J. Lipman

  Name: Nathaniel J. Lipman   Title: Chief Executive Officer CUC ASIA HOLDINGS,
by its partners:

Trilegiant Corporation

By:  

/s/ Nathaniel J. Lipman

  Name: Nathaniel J. Lipman   Title: Chief Executive Officer

Trilegiant Retail Services, Inc.

By:  

/s/ Nathaniel J. Lipman

  Name: Nathaniel J. Lipman   Title: Chief Executive Officer

 

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent By:  

/s/ Anthea Del Bianco

  Name: Anthea Del Bianco   Title: Vice President

 

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Incremental Revolving Facility Lender By:  

/s/ Patrick W. Dowling

  Name: Patrick W. Dowling   Title: Director By:  

/s/ Scottye Lindsey

  Name: Scottye Lindsey   Title: Director

 

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Incremental Revolving Facility Lender By:  

/s/ Robert Klawinski

  Name: Robert Klawinski   Title: Senior Vice President

 

[SIGNATURE PAGE]